--------------------------------------------------------------------------------

Execution Copy
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT, dated as of 2 May 2005 (this "Agreement"),
is made by CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a corporation formed under
the laws of Bermuda (the "Company"), and PPF (CYPRUS) LTD., a company formed
under the laws of the Republic of Cyprus (the "Purchaser").


W I T N E S S E T H:


WHEREAS, the Company, CME Media Enterprises B.V. (“CME ME”) and the Purchaser
have entered into a Framework Agreement (the “Framework Agreement”) on December
13, 2004, providing for, among other things, the issuance by the Company of
3,500,000 shares (the “Shares”) of Class A common stock of the Company, $.08 par
value per share (the “Common Stock”).


WHEREAS, pursuant to a Subscription Agreement, dated as of the date hereof,
between the Company and the Purchaser (the "Subscription Agreement"), the
Company has agreed to issue to the Purchaser an aggregate of 3,500,000 Shares,
in accordance with the terms of the Subscription Agreement.


WHEREAS, to induce the Purchaser to execute and deliver the Subscription
Agreement, the Company has agreed to provide to the Purchaser and its permitted
assigns certain registration rights under the Securities Act of 1933, as amended
(the "Securities Act"), and applicable state securities laws; and


WHEREAS, this Agreement together with the Subscription Agreement are hereinafter
collectively referred to as the "Share Transaction Documents".


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the Company and the Purchaser hereby agree as follows:



 
1.
Definitions.



As used in this Agreement, the following terms shall have the following
meanings:



 
(a)
"Claims" shall have the meaning ascribed to it in Section 6(a).




 
(b)
"Holder" or "Holders" mean a holder or holders of Registrable Securities.




 
(c)
"Indemnified Person" shall have the meaning ascribed to it in Section 6(a).



(d)           "Registrable Securities" shall mean (i) the Shares; (ii)
securities issued or issuable upon any stock split, stock dividend,
recapitalization or similar event with respect to such shares of Common Stock;
and (iii) any other security issued as a dividend or other distribution with
respect to, in exchange for, or in replacement of, the securities referred to in
the preceding clauses.
 

 
(e)
"Registration Demand" shall have the meaning ascribed to it in Section 2(a).

 

--------------------------------------------------------------------------------





 
(f)
"Registration Period" shall have the meaning ascribed to it in Section 2(c).



(g)           "Registration Statement" means a registration statement or
registration statements of the Company filed under the Securities Act covering
Registrable Securities.


(h)           "Register," "Registered" and "Registration" refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and pursuant to Form S-3 under the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement by the United States Securities and Exchange Commission (the "SEC").



 
(i)
"Securities Act" shall mean the U.S. Securities Act of 1933, as amended.




 
(j)
"Violations" shall have the meaning ascribed to it in Section 6(a).



Capitalized terms defined in the introductory paragraph or the recitals to this
Agreement shall have the respective meanings therein provided. Capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Subscription Agreement.
 

 
2.
Mandatory and Piggyback Registration.



(a)           As set forth below, the Purchaser shall have the right, except in
respect of any Registrable Securities that are subject to a CME Pledge (as
defined in the Framework Agreement) or in respect of which the Purchaser has
submitted a Substitution Notice (as defined in the Framework Agreement) to CME
ME (but only for so long as such Substitution Notice is pending), to require the
Company to register the resale of Registrable Securities by making a written
request for such registration (a "Registration Demand"). The Purchaser together
with any permitted transferee may jointly (i) make one Registration Demand
during the period beginning on the first anniversary of the Closing Date and
ending on the 30th day thereafter for the registration of up to 50% of all
outstanding Registrable Securities but not less than 30% of all outstanding
Registrable Securities (the "First Demand"), (ii) make one Registration Demand
during the period beginning on the second anniversary of the Closing Date and
ending on the 30th day thereafter for the registration of up to 100% of the
Registrable Securities then outstanding and not previously registered under the
Securities Act but not less than the number of Registrable Securities that
represent 30% of the Shares (the "Second Demand"), and (iii) in the event there
are 1,000,000 or more Registrable Securities outstanding and not previously
registered under the Securities Act after the Second Demand, make one
Registration Demand during the period beginning on the earlier of (x) the date
falling six months after the completion of any sale pursuant to the Second
Demand and (y) the third anniversary of the Closing Date and ending on the
fourth anniversary of the Closing Date for the registration of all but not less
than all of such outstanding Registrable Securities (the "Third Demand"). The
Company shall prepare and file with the SEC not later than the 45th day
following each such Registration Demand a Registration Statement (or
Registration Statements, as necessary) on Form S-3 covering the resale of the
applicable number of outstanding Registrable Securities. The Company shall use
its commercially reasonable efforts to cause each Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof. In the event that Form S-3 is unavailable and/or inappropriate
for such a registration of the Registrable Securities, the Company shall use
such other form or forms as are available and appropriate for such a
registration. Notwithstanding anything herein to the contrary, the Company may
postpone for up to 45 days the filing or effectiveness of a Registration
Statement pursuant to a request under this section if the Company determines in
good faith that such registration would be reasonably expected to have an
adverse effect on any proposal or plan by the Company to engage in any
acquisition of assets, merger, consolidation, tender offer, financing or similar
transaction; provided that the Company may not exercise this right more than
once in any 12-month period.

2

--------------------------------------------------------------------------------



(b)         If at any time beginning on the second anniversary of the Closing
Date, (x) there are less than 1,000,000 Registrable Securities outstanding and
not previously registered under the Securities Act, and (y) such Registrable
Securities are not subject to a CME Pledge (as defined in the Framework
Agreement) or in respect of which the Purchaser has not submitted a Substitution
Notice to CME ME (as defined in the Framework Agreement), and (z) the Company
shall propose an underwritten registration of shares of Common Stock for its own
account other than a registration statement filed on Form S-4, Form S-8 or such
other similar successor forms then in effect under the Securities Act, or a
registration relating solely to a Securities Act Rule 145 transaction, the
Company will:



 
(i)
give to the Purchaser written notice thereof at least thirty (30) days prior to
the filing of any registration statement relating thereto under the Securities
Act;




 
(ii)
include in such underwritten registration (and any related qualification under
blue sky laws or other compliance), all the Registrable Securities specified in
a written request or requests made within ten (10) business days after receipt
of such written notice from the Company by the Purchaser. If the Purchaser
decides not to include all of its Registrable Securities in any underwritten
registration thereafter filed by the Company, such Purchaser shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to underwritten offerings of its securities up until
the fourth anniversary following the Closing Date, all upon the terms and
conditions set forth herein; and




 
(iii)
advise the Purchaser that the right of any Purchaser to registration pursuant to
Section 2(b) shall be conditioned upon such Purchaser’s participation in such
underwriting on the terms provided by the Company and entering into a customary
underwriting agreement with the underwriter(s) selected by the Company, and the
inclusion of Registrable Securities in the underwriting to the extent provided
herein.



(c)         The Company shall use its best efforts to keep each Registration
Statement filed pursuant to Section 2(a) effective at all times until the date
on which all of the Registrable Securities have been sold (the "Registration
Period").


(d)         All offerings pursuant to a Registration Statement hereunder, shall
be underwritten offerings. The Company shall have the right to select an
investment banker or bankers and manager or managers to administer to the
offering, which investment banker or bankers or manager or managers shall be
reasonably satisfactory to the Purchaser, and the Purchaser shall enter into an
underwriting agreement in customary form with such underwriter as provided in
Section 4(b).

3

--------------------------------------------------------------------------------



(e)         If the Registrable Securities are registered for resale under the
Securities Act, the Purchaser shall cease any distribution of such shares under
the Registration Statement not more than twice in any 12-month period, for up to
an aggregate of 60 days, upon the request of the Company if: (x) such
distribution would require the public disclosure of material non-public
information concerning any transaction or negotiations involving the Company or
any of its affiliates that, in the good faith judgment of the Company, would
materially interfere with such transaction or negotiations, (y) such
distribution would otherwise require premature disclosure of information that,
in the good faith judgment of the Company, would adversely affect or otherwise
be detrimental to the Company or (z) the Company proposes to file a registration
statement under the Securities Act for the offering and sale of securities for
its own account in an underwritten offering and the managing underwriter
therefor shall advise the Company that in its opinion the continued distribution
of the Registrable Securities would adversely affect the offering of the
securities proposed to be registered for the account of the Company. The Company
shall promptly notify the Purchaser at such time as (i) such transactions or
negotiations have been otherwise publicly disclosed or terminated, or (ii) such
non-public information has been publicly disclosed or counsel to the Company has
determined that such disclosure is not required due to subsequent events.


(f)          The Company shall permit a single firm of counsel designated by the
Purchaser to review such Registration Statement, and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof and any correspondence between the Company and the SEC relating to the
Registration Statement) (collectively, the "Registration Documents") a
reasonable period of time prior to their filing with the SEC. The sections of
such Registration Statement covering information with respect to the Purchaser,
the Purchaser’s beneficial ownership of securities of the Company or the
Purchaser intended method of disposition of Registrable Securities shall conform
to the information provided to the Company by the Purchaser.


(g)          If the managing underwriter of an offering pursuant to Section 2(b)
determines that marketing factors require a limitation of the number of shares
of Common Stock to be underwritten, the managing underwriter may limit the
number of Registrable Securities and other securities (if any) to be distributed
through such underwriting. The Company shall so advise the Purchaser of such
limitation and the number of shares of Registrable Securities that may be
included in the registration. No such reduction shall reduce the securities
being offered by the Company for its own account to be included in the
registration and underwriting.


(h)          The Company shall have the right to terminate or withdraw any
registration initiated by it under Section 2(b) prior to the effectiveness of
such registration, whether or not the Purchaser has elected to include
securities in such registration.

4

--------------------------------------------------------------------------------




 
3.
Obligations of the Company.



In connection with the registration of the Registrable Securities, the Company
shall do each of the following:


(a)          Prepare and file with the SEC the Registration Statements required
by Section 2 of this Agreement and such amendments (including post-effective
amendments) and supplements to the Registration Statements and the prospectuses
used in connection with the Registration Statements, as may be necessary to keep
the Registration Statements effective at all times during the Registration
Period, and, during the Registration Period, to comply with the provisions of
the Securities Act with respect to the disposition of all of the Registrable
Securities until such time as all of such Registrable Securities have been
disposed of;


(b)          The Company shall promptly furnish, after such Registration
Statements are prepared, filed with the SEC, publicly disseminated and
distributed and received by the Company, to the Purchaser and its legal counsel,
a copy of any such Registration Statement, each preliminary prospectus, each
final prospectus, and all amendments and supplements thereto and such other
documents as the Purchaser may reasonably request in order to facilitate the
disposition of its Registrable Securities;


(c)          As soon as practicable for the Company and its counsel, furnish to
the Purchaser and its counsel copies of all correspondence between the Company
and the SEC with respect to any Registration Statement or amendment or
supplement thereto filed pursuant to this Agreement;


(d)          Use commercially reasonable efforts to (i) register and qualify the
Registrable Securities covered by the Registration Statements under such other
securities or blue sky laws, if applicable, of such jurisdictions as the
Purchaser may reasonably request, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period and (iv)
take all other actions necessary or advisable to qualify the Registrable
Securities for sale in such jurisdictions, except that the Company shall not for
any such purpose be required to qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this subsection (d) be obligated to be so qualified, or to subject itself to
taxation in any such jurisdiction, or to consent to general service of process
in any such jurisdiction;


(e)          List such securities on The Nasdaq National Market, if the
Company’s securities are listed on such market, and all the other national
securities exchanges on which any securities of the Company are then listed, and
file any filings required by The Nasdaq National Market and/or such other
securities exchanges;


(f)          Notify the Purchaser and (if requested by the Purchaser) confirm
such advice in writing, (i) when or if the prospectus or any prospectus
supplement or post-effective amendment has been filed with the SEC, and, with
respect to any Registration Statement or any post-effective amendment, when the
same has been declared effective by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or the prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose, and (v) of the happening of any event as a
result of which the prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;

5

--------------------------------------------------------------------------------



(g)          If any fact contemplated by clause (v) of paragraph (f), above,
shall exist, promptly prepare a supplement or post-effective amendment to the
Registration Statement or the related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchaser of the Registrable Securities, the prospectus will
not contain an untrue statement of material fact or omit to state any material
fact necessary to make the statements therein not misleading;


(h)          At the request of the Purchaser, to furnish on the effective date
of the applicable Registration Statement and on the date that Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration: (i) an opinion dated such date of counsel representing the Company
for the purposes of such registration, addressed to the underwriters and to the
Purchaser, stating that such registration statement has become effective under
the Securities Act and that (A) to the best knowledge of such counsel, no stop
order suspending the effectiveness thereof has been issued and no proceedings
for that purpose have been instituted or are pending or contemplated under the
Securities Act and (B) the registration statement, the related prospectus and
each amendment or supplement thereof comply as to form in all material respects
with the requirements of the Securities Act (except that such counsel need not
express any opinion as to financial statements or other financial data contained
therein) and (ii) a letter dated such date from the Company’s independent public
accountants addressed to the underwriters and to the Purchaser, stating that
they are independent public accountants within the meaning of the Securities Act
and that, in the opinion of such accountants, the financial statements of the
Company included in the registration statement or the prospectus, or any
amendment or supplement thereof, comply as to form in all material respects with
the applicable accounting requirements of the Securities Act, and such letter
shall additionally cover such other financial matters (including information as
to the period ending no more than five business days prior to the date of such
letter) with respect to such registration as such underwriters may reasonably
request;


(i)          Cooperate with the Purchaser to facilitate the timely preparation
and delivery of certificates for the Registrable Securities to be offered
pursuant to the Registration Statement and to enable such certificates for the
Registrable Securities to be in such denominations or amounts, as the case may
be, as the Purchaser may reasonably request, and registered in such names as the
Purchaser may request; and, within three business days after a Registration
Statement which includes Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the transfer agent for the Registrable Securities (with copies to
the Purchaser) an appropriate instruction and opinion of such counsel;

6

--------------------------------------------------------------------------------



(j)           Enter into customary agreements (including underwriting agreements
in customary form, and including provisions with respect to indemnification and
contribution in customary form and consistent with the provisions relating to
indemnification and contribution contained herein) and take all other customary
and appropriate actions in order to expedite or facilitate the disposition of
such Registrable Securities and in connection therewith:



 
(i)
make such representations and warranties to the Purchaser and the underwriters,
if any, in form, substance and scope as are customarily made by issuers to
underwriters in similar underwritten offerings; and




 
(ii)
deliver such customary documents and certificates as may be reasonably requested
by the Purchaser whose Registrable Securities are being sold or by the
underwriters.




 
4.
Obligations of the Purchaser to Provide Information.



In connection with the registration of the Registrable Securities, the Purchaser
shall do each of the following


(a)          furnish to the Company and the underwriter, such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
requested in writing by the Company or an underwriter to effect the registration
of such Registrable Securities, and execute any and all such documents in
connection with such registration as the Company or an underwriter or the legal
counsel of either may reasonably request. At least ten business days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify the Purchaser in writing of the information the Company requires of
the purchaser to be included in the Registration Statement. The Purchaser shall
give sufficient notice to the Company before selling any Registrable Securities
so that the Company may prepare and file any necessary post-effective amendments
to the Registration Statement or such additional filings as shall be necessary
or desirable and


(b)          enter into customary agreements (including underwriting agreements
in customary form, and including provisions with respect to indemnification and
contribution in customary form and consistent with the provisions relating to
indemnification and contribution contained herein) and take all other customary
and appropriate actions in order to expedite or facilitate the disposition of
such Registrable Securities and in connection therewith:



 
(i)
make such representations and warranties to the Company and the underwriters, if
any, in form, substance and scope as are customarily made by selling
shareholders to underwriters in similar underwritten offerings; and




 
(ii)
deliver such customary documents and certificates as may be reasonably requested
by the Company or the underwriters.


7

--------------------------------------------------------------------------------




 
5.
Expenses of Registration.



All expenses and fees, other than Purchaser’s underwriting discounts or
commissions and its legal fees, incurred in connection with registrations,
filings or qualifications pursuant to Section 3, including, without limitation,
all registration, listing, and qualification fees, printing and accounting fees,
and the fees and disbursements of counsel and auditors for the Company shall be
borne by the Company.



 
6.
Indemnification.



In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


(a)          The Company will indemnify and hold harmless the Purchaser, its
officers, directors, members, partners and shareholders, and each person, if
any, who controls the purchaser within the meaning of the Securities Act or the
Exchange Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities or expenses (joint or several) incurred (collectively,
"Claims") to which any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances in which they were made, not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission to state therein any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state or foreign securities law or
any rule or regulation under the Securities Act, the Exchange Act or any state
or foreign securities law (the matters in foregoing clauses (i) through (iii)
being, collectively, "Violations"). The Company shall, subject to the provisions
of Section 6(b) below, reimburse the Purchaser, promptly as such expenses are
incurred and are due and payable, for any reasonable legal fees for one counsel
to the Purchaser and other reasonable costs and expenses incurred by it in
connection with the investigation or defense of any such violation or Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a) shall not (i) apply to any Claim
arising out of or based upon reliance upon information furnished in writing to
the Company by or on behalf of any Indemnified Person for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (ii) with respect to any preliminary prospectus, inure to
the benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the final prospectus, as then amended or supplemented, if such final
prospectus was timely made available by the Company pursuant to Section 3(b)
hereof; (iii) be available to the extent that such Claim is based upon a failure
of the purchaser to deliver or to cause to be delivered the prospectus made
available by the Company, if such prospectus was timely made available by the
Company pursuant to Section 3(b) hereof; or (iv) apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Purchaser pursuant to Section 9.

8

--------------------------------------------------------------------------------



(b)          The Purchaser will indemnify the Company and its officers and
directors against any Claims arising out of or based upon a Violation which
occurs in reliance upon information furnished in writing to the Company, by or
on behalf of the Purchaser, for use in connection with the preparation of the
Registration Statement (including any modifications, amendments or supplements
thereto), subject to such limitations and conditions as are applicable to the
indemnification provided by the Company in this Section 6; provided, however,
that in no event shall any indemnity by the Purchaser under this Section 6
exceed the amount of the net proceeds received by the Purchaser in connection
with the offering effected through such Registration Statement.


(c)          Promptly after receipt by an Indemnified Person under this Section
6 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and to the extent
that the indemnifying party so desires, jointly with any other indemnifying
party similarly notified, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person,
provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. In such event, the Company shall pay for only
one legal counsel for the Purchaser, and such legal counsel shall be selected by
the Purchaser. The failure to deliver written notice to an indemnifying party
within a reasonable time after the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person under
this Section 6, except to the extent that the indemnifying party is materially
prejudiced in its ability to such action. The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable.


(d)          No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Person of an unconditional and irrevocable release from all
liability in respect of such claim or litigation.


(e)          Notwithstanding the foregoing, to the extent that any provisions
relating to indemnification or contribution contained in the underwriting
agreements entered into among the Company, the underwriters and the purchaser in
connection with the underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreements shall be
controlling as to the Registrable Securities included in the public offering.

9

--------------------------------------------------------------------------------




 
7.
Contribution.



To the extent any indemnification by an indemnifying party is prohibited or
limited under applicable law, the indemnifying party agrees to contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage, liability or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and the
Indemnified Person on the other hand in connection with the statements or
omissions which resulted in such Claim, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and the Indemnified
Person shall be determined by reference to, among other things, whether the
untrue statement of a material fact or the omission to state a material fact on
which such Claim is based relates to information supplied by the indemnifying
party or by the Indemnified Person, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. Notwithstanding the forgoing, (a) no contribution shall be made under
circumstances where the payor would not have been liable for indemnification
under the fault standards set forth in Section 6, (b) no seller of Registrable
Securities guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any seller
of Registrable Securities who was not guilty of such fraudulent
misrepresentation and (c) contribution by any seller of Registrable Securities
shall be limited in amount to the net proceeds received by such seller from the
sale of such Registrable Securities. The Company and the Purchaser agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Purchaser and any other party
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section.



 
8.
Reports Under Exchange Act.



The Company agrees to file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act.



 
9.
Assignment of the Registration Rights.



The rights to have the Company register Registrable Securities pursuant to this
Agreement shall be automatically assigned by the Purchaser to any permitted
transferee of the Registrable Securities pursuant to Section 4(a) of the
Subscription Agreement if: (a) the Purchaser agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (b) the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee; (c) at or before the time the Company receives the written notice
contemplated by clause (b) of this sentence, the transferee or assignee agrees
in writing to be bound by all of the provisions contained herein; and (d) the
transfer of the relevant Registrable Securities complies with the restrictions
set forth in Section 4 of the Subscription Agreement.

10

--------------------------------------------------------------------------------




 
10.
Amendment of Registration Rights.



Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 10 shall be
binding upon the Purchaser and the Company.



 
11.
Termination of Registration Rights.



The obligations of the Company and the Purchaser under this Agreement shall
terminate on the earlier of (i) the sale of all of the Registrable Securities
pursuant to an effective Registration Statement and (ii) the fourth anniversary
of the Closing Date.



 
12.
Agreement of Purchaser.



(a)          In consideration for the Company agreeing to its obligations under
this Agreement, the Purchaser and each transferee pursuant to Section 9 hereof
agrees, in connection with a registration of Common Stock by the Company under
the Securities Act in accordance with Section 2 hereof, not to sell (including
pursuant to a Registration Statement under Section 2(a) hereof), make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of,
any securities of the Company (other than those included in the subject
registration) without the prior written consent of the Company and, if such
registration is underwritten, of such underwriters, as the case may be, for such
period of time (not to exceed 120 days from the effective date of such
registration) as may be requested by the Company or such managing underwriters.


(b)          In order to enforce Section 12(a) hereof, the Company may impose
stop-transfer instructions with respect to the shares or securities of every
person subject to such restriction until the end of such period. Each holder of
Registrable Securities agrees that, if so requested, such holder will execute an
agreement in the form provided by the underwriter containing terms which are
generally consistent with the provisions of this Section 12.



 
13.
Miscellaneous.



(a)           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of the
instructions, notice or election received from the registered owner of such
Registrable Securities.


(b)           Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be effective upon personal
delivery, via facsimile (upon receipt of confirmation of error-free
transmission) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at (i) the address set forth
below or (ii) at such other addresses as a party may designate by ten days
advance written notice to each of the other parties hereto.

11

--------------------------------------------------------------------------------


 
Company:
Central European Media Enterprises, Ltd.
 
8th Floor, Aldwych House
 
71-91 Aldwych, London
 
WC2B 4HN, ENGLAND
 
ATTENTION: General Counsel
     
Tel: +44-20-7430-5430
 
Fax: +44-20-7430-5403
     
with a copy to:
     
Katten Muchin Zavis Rosenman
 
575 Madison Avenue
 
New York, NY 10022
 
ATTENTION: Robert L. Kohl, Esq.
     
Tel: +1-212-940-6380
 
Fax: +1-212-940-8776
   
Purchaser:
PPF (CYPRUS) LIMITED
 
Arc. Makariou III, 2-4
 
Capital Center, 9th Floor,
 
PC 1505, Nicosia, Cyprus
 
ATTENTION: Miroslav Horsky
     
Tel: +357 22 66 01 83
 
Fax: +357 22 66 01 87
     
with a copy to:
     
PPF CONSULTING a.s.
 
Na Pankráci 1658/121
 
140 00 Praha 4 - Pankrác
 
Czech Republic
 
ATTENTION: Tomáš Brzobohatý
     
Tel: +420 224 559 072
 
Fax: +420 224 559 229



(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


(d)           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York, without giving effect to conflicts of
laws issues. Each of the parties agrees to the jurisdiction of the federal
courts whose districts encompass any part of the City of New York or the state
courts of the State of New York sitting in the City of New York in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdictions. This Agreement may be signed in two or more counterparts, each of
which shall be deemed an original. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such validity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction. Subject to the provisions of Section 10 hereof, this Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement.

12

--------------------------------------------------------------------------------



(e)          This Agreement, together with the other Share Transaction
Documents, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.


(f)           Subject to the requirements of Section 9 hereof, this Agreement
shall inure for the benefit of and be binding upon the successors and assigns of
each of the parties hereto.


(g)          All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.




 
THE REST OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK, THE EXECUTION PAGE
FOLLOWS.

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
the undersigned as of the date set forth above.
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
             
By:
     /s/ Ana Sljivi
         
Name: Ana Sljivic
   
Title:   Authorised signatory
                     PPF (CYPRUS) LTD.        
By:
     /s/ Miroslav Horsky
         
Name: Miroslav Horsky
   
Title:   Director


14

--------------------------------------------------------------------------------